 In the Matter Of INDUSTRIAL LIFE AND HEALTH INSURANCE COMPANYandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS UNION #23156, A. F. OF L., SUMTER, S. C.Case No. C-2409-Decided February 9, 1943Jurisdiction: industrial insurance industry.Unfair Labor Practices.Interference, Re°;tramt, and Coercio b:anti-union statements; interrogation con-cerning union membership and activity; threats of discharge because of unionorganization; inquiry by respondent's attorney, during preparation of case,concerning union affiliation, which questioning was outside the scope of theissues of the pending proceeding and was made in the presence of representa-tives of management.Descrimination:charges.of, dismissed.RemedialOrders: cease and desist unfair labor practices.DECISIONANDORDEROn November 10, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy' of the Intermediate Reportattached hereto.Thereafter, the Union filed exceptions to the Inter-mediate Report and a brief in support of the exceptions. The respond-ent has not excepted to the findings and recommendations of the TrialExaminer.The Board has considered the rulings of the Trial Exam-iner at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Industrial Life and Health47 N L. R. B, No. 52.395 396DEOIS1<On'S OF NATIONAL LABOR RELATIONS BOARDInsurance Company, Atlanta, Georgia, its officers, agents, successors,and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its, employees in the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid. orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places in its Sumter districtoffice in South Carolina, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is herein ordered to cease and desist;(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discriminated against H. D. Creen and J. T. Creen,Jr., within the meaning of Section 8 (3) of the Act, be, and it herebyis, dismissed.INTERMEDIATE REPORTMr. Ralph L.Mr. J. Lon Duckworth,of Atlanta, Ga, for the respondent.Mr. George L Russ,of,Washington, D. C, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on September 3, 1942, b$, American Federa-tion of Industrial and Ordinary Insurance Agents Union #23156, A. F. of L.,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Tenth Region (Atlanta, Georgia),issuedits complaint dated September 22, 1942, against Industrial Life and HealthInsurance Company, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act. 49 Stat 449, herein called the Act. Copies of thecomplaint, accompanied by notice of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on May 16, 1942, discharged FI D. Green and J. T. Green,and has since refused to reinstate them because of their membership in andactivities on behalf of the Union ; (2) from April 1, 1942, to date interfered with,restrained, and coerced its employees by statements that it was opposed to theUnion, that employees would be fired if they became or remained members of theUnion, and that the Union would not benefit them; by disparaging union em-ployees and union representatives; by interrogating employee .regarding theirunion affiliations;and by attempting to have its employees resign from the Union. INDUSTRIAL LIFE AND HEALTH INSU'RANC'E! COMPANY397On September 30, 1942, the respondent filed its answer, in which it denied thatithad engaged in any unfair labor practices and contended that it had dis-charged the Green brothers because of a suit brought by their father against therespondent.Pursuant to notice, a hearing was held at Sumter, South Carolina, on October22, and 23, 1942, before Will Maslow, the undersigned Trial Examiner dulydesignated by the Acting Chief Trial Examiner.The Board and the respondentwere represented by counsel and the Union by a lay representative.All of theparties participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the close of the hearing the Trial Examiner granted themotions of both the attorney for the Board and the attorney for the respondent toconform the pleadings to the proof, and reserved ruling on a motion made by therespondent to dismiss the complaint for lack of proof.That motion is herebydenied.At the close of the hearing, the parties waived oral argument before the TrialExaminer and were given until October 29, 1942, to file briefs.No briefs havebeen filed.iFrom the entire record in the case, and from his observation of the witnesses, theundersigned makes the following:°FINDINGS OF FACT1.THE BUSINESS Or THE RESPONDENTIndustrial Life and Health Insurance Company is a Georgia corporation engagedin the general industrial insurance businessIts principal office, known as itshome office, is in Atlanta, Georgia, but it employs about 1200 agents in-Alabama,Florida, Georgia, Mississippi, South Carolina, and Tennessee. Its agents workunder and are supervised by district managers, who, in turn, are responsible tostate managers, who in turn, are responsible to the home office.All policy claimsare passed upon by district managers and all disbursements on such claims arelikewise made by the district managers, from premiums, collected in the variousdistrictsThe remaining unexpended premiums are remitted to the home office:In.1941 the respondent collected $5,973,378 in premiums, of which $G,775,226was received from states other than the State of Georgia.During that year, therespondent paid out $2,854,000 in claims, of which $2,124,000 was paid to policy-holders located outside the State of Georgia.The respondent had outstanding on December 31, 1941, a total of $135,450,303in life insurance, of which approximately 75 percent was risk outside of Georgia.The respondent invests its surplus and reserves in governmental securities.It owned at the time of the hearing approximately $6,541,000 of such securities,of which about $1,318,000 were in the form of bonds of the United States Govern-ment, and the remaining $5,223,000 were in the form of bonds of state, county,and municipal subdivisions in six Southern states.The attorney for the respond-ent stated at the hearing that he neither admitted nor disputed that the respondentwas subject to the jurisdiction of the Board.The undersigned finds,that the respondent's activities lend support to the com-mercial life of the region in which it operates.This contribution to commercewould, if disturbed, hamper or interfere with the life of that region.II.THE ORGANIZATION INVOLVEDAmerican Federation of Industrial and Ordinary Insurance Agents Union#23156, A. F of L., is a labor organization admitting to membership employeesof the respondent. 398DEiCi,°I0\S OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICES1.The events prior to the organization of the UnionOn' March 28, 1941, Jack Green, Sr., a former employee of the respondent,instituted a law suit against it, charging that the respondent had fraudulentlybreached its agreement to pay him a pension if he retied.He asked for$25,000 damages.As soon as the action was commenced, H. T. Dobbs, vicepresident of the respondent, instructed H. C. Jackson, manager of the respond-ent'swest South Carolina division, to discharge H. D and J. T. Green, sonsof Jack Green, Sr., who were then employed by the respondent'H. D. Greenworked in Sumter, South Carolina, and J. T. Green in Spartanburg, SouthCarolina.When Ashley Tobias, the attorney handling the Green litigation for therespondent, was told by Dobbs on April 2, 1941, of his plans, he urged him notto discharge the brothers because of the bad impression it might make uponthe jury which 'would hear the Green suit.Dobbs agreed to do so.2One week after his father commenced the action, H D. Green called on H. Q.Jones, his superior and the respondent's district manager in Sumter, SouthCarolina, and asked whether itowould not be to the respondent's advantage ifhe were to be transferred away from Sumter to avoid embarrassment arisingfrom his father's suit. Jones replied that he did not see why the lawsuit shouldn-ake any difference and that he should forget about it. Green, however, insistedthat Jones take the matter up with Jackson. A week later H D. Green againasked Jones about the, suit and was told that he would not be held accountablefor anything his father did.'The Green suit was heard in Columbia, South Carolina, from March 26 toMarch 30, 1942, and resulted in -a directed verdict in favor of the respondent.During the trial, Dobbs again discussed the discharge of the Green brotherswith his attorneys and was advised to wait until the time to appeal by theplaintiffGreen had expired.4The judgment in favor of the respondent wasentered on March 30, 1942. and the time to appeal expired on Aprils 30, 1942,without any notice of appeal being filed by Green.2.The organization of the UnionIn the middle of March 1942, the insurance agents of the respondent and ofthree other insurance companies maintaining district offices in Sumter, SouthCarolina,began to discussthe formation of a union.On April 6, 1942, AlvaAlsbrooks, one of the agents, not employed by the respondent, wrote to theAmerican Federation of Labor requesting information about affiliation.Thisletter was turned over to George L. Russ, an organizer for the A. F. of L, andon April 16, 1942, Russ was invited to come to Sumter in 2 or 3 weeks to addressameeting of insurance agents.IThis finding is based upon the testimony of Dobbs and JacksonDobbs' uncontra-dicted testimony in addition was that in 1033 he had discharged three employees,although they had worked for the respondent from 20 to 25 yeais,because their firstcousin had started a suit against the respondent.2These findings are based on the testimony of Tobias, Dobbs, and Jackson3Jones testified that "at the time this suit was filed Ali Jackson said;we should letthese boys out "He (lid not, however, in his testimony mention the conversations with11D. Green'This finding is based upon the testimony of Dobbs, Jackson, Tobias, Jones, and Shep-ard Nash and F. Lou Duckworth, two other attorneys of the respondent, who-alsoparticipated in the discussions with Dobbs 'INDUSTRIAL LITEAND HEALTH INSURANCE COMPANY399Around April 16, 1942, the first meeting of the agents was held at the home,of Jack Green,Sr., in Sumter.About 18 agents attended the meeting,includingH. D Green. After the meeting H D Greet) and Alsbrooks solicited the agentsin Sumter to sign statements that they were interested in a union and wishedto hear Russ.Alsbrooks,in addition,collecteda fee of $150 from each signeras a pledge,which was later to be refunded.About 10 to 12 employees madesuch payments.W. A. Boyne, an empfoyeeof therespondentwhowas called to the witnessstand by it,attended the first meeting at Green's house and the next day toldIT.Q. Jones, the respondent's district manager in Sumter,thathe had done so.'3.The events in May 1942On May 6, 1942, IDuckworth, the respondent's Atlanta counsel, drafted twoletters which Dobbs signed, addressed to Jones and C D Cothran; the respond-ent's district manager in Spartanburg, directing them to "dispense with the serv-ices" of H D. Green and J T. Green, respectively, "upon receipt of this letter"Upon receipt of Dobbs' letter, Jones showed it to Nash, 'respondent's localcounsel,who asked him not to do anything about the discharges until Nash,could communicate with Jackson eWhen asked at the hearing why he hadtaken up the matter with Nash, Jones testified: "Well, lie is the company's at-torney and any legal thing I take up with him." Although Green, Sr, could no,longer appeal, eegotiations were then pending between the attorneys for Green,.Sr, and the respondent, to settle various matters arising out of Green's litiga-tion, but not foreclosed by the verdict in the respondent's favor.Nash thentelephoned Jackson and persuaded the latter not to discharge the Green brothers.Jackson. in turn after receiving a call from Nash, telephoned Dobbs and.tlielatter agreed to postpone the discharges.Jackson then telephoned Cothran andtransmitted Dobbs' instructions to postpone the discharge until the next week.Nash himself told Jones that Jackson had approved "liolding-up" the dischargeuntil May 16, 1942.On May 8, 1942, a second meeting of the agents was held in the Coca-Cola,Community House in Sumter, which Russ attended and 'addressed.About 20agents were there, including H D Green and 7 to 9 other employees of the re-spondent.Application cards' designating 'the Union as a bargaining agent weredistributed and were signed by 8 to 10 persons, including H D GreenThe day after the meeting of May 8, C A Buck, an employee of the respondent,met Jones, his supervisor, and was asked by the latter whether he had attendedthe meeting "last night" in the community houseBuck replied that he had and,after being asked by'Jones what had happened, described the talk of Russ.'bc l:orne testified in addition that Tones replied that this was a free country and liecould do as he pleased In a signed statenxnt, however, which- lie 'submitted to theiespondents attorney while the latter was preparing its, defense, he made no mentionof Jones', ieply and'instead stated that Jones made no statement conceinng the Unionwhen told of Boyne's attendance at the meetingBoyne attended anothei union meetingon May 8, 1942, signed an application card, paid dues, of $ 3 and was elected recordingsecretary of the Union. Ile testified that a week later he changed his mind about theUnionJones in his testiniony'made no mention of the statement about a*"free country."The undersigned, 'observing Boyne's demeanor on the stand, and in view of the abovefacts, does not credit the remarks attributed to Jones by Boyne.Nash did not remember whetliei lie met Jones by chance on the morning of May 7, or,whethei Jones had Conie'to his'ofce.7Around May 25, 1942, Jones appioached Buick again and stated that he saw no reasonwhy employees of -the respondent should belong- to a unionJones did not deny ordispute L'uck's testmiony.' 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few days after the meeting of May 8, J. B. Little, another employee of therespondent, was called into the office of Jones, his supervisor, and was askedwhether he had joined the Union.When Little answered evasively, Jones re-marked that he could not understand why an employee of the respondent wouldwant to join the Union. Several days later, Little was again called into Jones'office.Jones asked whether Little was one of the leaders of the Union and, be-'fore lie could answer, said: "You had just as well admit it; I know you are.Youhad better watch your step. They tried to organize a union' in Georgia someyears ago and it cost the leading agents their jobs." s_J.T.Green, Jr., was employed in the Spartanburg office of the respondent,which is about-125 miles from Sumter.He testified, and the undersigned finds,that on week-end visits to Sumter in April 1942, he had discussed the Union with,his brother, H. D Green, Alsbrooks, and another employee, and that at Alsbrook'srequest, two weeks before May 9, lie had agreed to act temporarily as secretary-treasurer of the new union being formed °He did not attend the meeting ofMay 8, but signed a union application card on Saturday, May 9, in Sumter.Returning to Spartanburg on May 11, he discussed unionism there with FeltonJones, a fellow employee and a brother of the Sumter district manager, and toldFelton Jones he had joined.Green also discussed the Union that week withtwo other Spartanburg employeesBoth Little and Buck testified and the undersigned finds that it was generallyknown among the respondent's employees prior to May 16, 1942, that H D. Greenwas a member of the Union. Jones admitted that the Union was"discussed gen-erally in the Sumter office and that he had heard about union meetings beforethe discharge of H. D. GreenHe also stated that he had told his superior, I3 C.Jackson; manager of the respondent's west South Carolina division, of the union,talk in his officeJackson also admitted that he heard, in the, middle of April1942, that the agents were organizing.Dobbs, however, denied any knowledgeof union activity in SumterOn Saturday, May 16, 1942, both 'of the Green brothers were discharged, H. D.Green by Jones in Sumter, and J T. Green, Jr., by Cothran, in Spartanburg.That same day, Little resigned after refusing to accept a transfer to Greenville,in South Carolina, directed by Jones 10The record does not disclose whether Jones or Cothran received new in-structions or acted upon the basis of the instructions received on May 7, 1942.8Jones denied questioning Little on either occasion,but the undersigned does not credit"his denial,particularly in view of Jones' discussions about the Union with otheremployees'9J T. Green,Jr.,was elected as the permanent financial secretary of the Union at ameeting bn May 22, 1942.to JBLittle, asa result of an injury to his back which made riding in an automobilepainful,was transferred to a collection route in town which he could cover by walking.'Thereafter, sometime in January or Febiuary 1942, Jones required him to work one day-a week in the rural areas,which necessitated automobile driving.Little complained'about this one day of driving and asked for an all-walking route. On May 16, Jonesadvised Little that be was being transferred to an all-walking route in Greenville, SouthCarolina,150 milesawayLittletestified that he askedJones whyhe was being trans-ferred to Greenville and what sort of a job he would have, protesting that his childlacked a fewweeksof finishing school, and that Jones replied he did not know andthat he would be discharged unless he accepted the transfer.Jones denied that Littlehad said anything on being informed of the transfer,except that he wished to discuss.the matter with his wife.Little retused to—'accept the transfer.and resigned.On May 18, 1942, the Union wrote to the respondent accusmg,it of discharging II. D.Green, J. T Green, and J. B Little. The charge filed by the Union on May 28, 1942,however, made no mention of little, nor does the complaint specifically allege any dis-crimination against him.The undersigned does not find it necessity to resolve the conflict in the testimony asto the Jones-Little conversation on May 16 desciibed above. INDUSTRIAL LIFE AND HEALTH INSURAN'C'E' COMPANY,401Nash testified that he could not remember the date when the settlement negoti-ationshad broken down and whether he had ever notified the respondent ofthe break-down."Cothran testified and the undersigned finds that in discharging J. T. Green, Jr:,on May 16, 1942, he told him that he was being discharged because his workwas unsatisfactory.Cothran also admitted that on June'15, 1942, he had toldthe Board's Field Examiner who was investigating the case that he had dis-charged Green without the "company" having any knowledge of his act.Cothrantestified further that he had lied to J. T. Green, Jr., although he knew thetruereason for the discharge, because "as manager of the district I thoughtI was supposed to do it."He admitted further that in his talk with the Board'sField Examiner, he "gave him just as evasive information as I could at thattime, to keep from giving information "He denied, however, that he had anyknowledge of the Union's activity in Sumter.On May 16; 1942, Jones called Buck into his office and, .after telling him thathe had let Little and H. D Green go, asked Buck what was wrong with themen in the office.When Buck replied it was the "money situation," Jonesdisagreed, and then said : "I am going to get to the bottom of this, if I have tolet every 'man go." 12H. D. Green had worked for the respondent for 8 years. At, the time of hisdischarge he was 28 years old, married, and lived apart from his father. J. T.Green, Jr., had worked for the respondent for 8 years. At the time of thedischarge he was 31 years old, married, and lived apart from his father.4 The questioning of employees by the respondent's attorneyIn the course of his preparation for the hearing in this proceeding, F. LonDuckworth, the respondent's attorney, interviewed some of its employees andobtained signed statements from them.Buck was interviewed in the Sumteroffice in the presence of Jones and Jackson.Duckworth pi efaced his questioningof Buck by stating that it made no difference to him or to the respondent whetherhe was a member of the Union and that he would like to have a statement fromBuck.Union and so wrote onhis statement.'Buck also was asked by Duckworth atthis conference whether he recognized the Union as his bargaining agent.Boyne, who was interviewed by Duckworth the night before the hearing, wasasked, among other things, whether he was still a member of the Union."The questions asked by Duckworth of Buck whether he' recognized the Unionas hisbargaining agent and of Boyne whether he was still a member of. the Union,do not relate to any of theissues inthis proceeding and exceed the scope of thelegitimate preparation of the respondent's defense.Such questioning, especiallywhen conducted in the presence of an employee's superiors, interferes with,restrains, and coerces employees in the exercise of the rights guaranteed in theAct.14I 'Duckworth testified that onMay 6,1942 when he had drafted the dismissal lettershe knew that there was some talk of settlement but thought that the proposals of theplaintiff,Jack Green,Sr, were unreasonable12 Jones testified that he recalled all of the conversation except the remark about firingeveryone.-v Duckworth,in his direct examination of. Boyne, did not ask whether Boyne was amember of the Union or had ever been.14Matter of Richard F. Kline,etc.,39 N. L. it. B. 1047, 1057,Matter of F.W. Wool-worth, etc.,25 N. L. R. B. 1362,modified in other respects inF.W. Woolworth Co. v.N. L. R B.121 F.(2d) 658(C C. A. 2);N. L. R. B. v. Stone,125 F. (2d) 752 (C. C. A. 7),certiorari denied October 12, 1942.513024-43-vol 47-26 402DE'CISlONS OF NATIONAL LABOR RELATIONS BOARD5.Concluding findingsRegardless of how arbitrary or unjust the discharges of H. D Green andJ.of their union activity, or such activity accelerated the action taken by therespondent, the discharges do not violate the Act.While certain suspicions clingto the respondent's defense, the undersigned does not find that the dischargesmere motivated by or accelerated because of union activity 1"iThe undersigned accordingly will recommend that the allegations of the com-plaint relating to the discharge of H. D. and J. 'T Green, Jr., be dismissed.By Jones' questioning of Buck on May 9, 1942, and his remarks to Buck on May25, :1942; by his questioning of and his threats to Little, and by Duckworth's'questioning of Buck and Boyne as to their continued membership in the Union,the respondent has, interfered with, restrained, and- coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act. -,IT.THE EFFECT OF THE UNFAIR LA71,0R PRACTICES -UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commercetanong the several States, and tend to lead to labor disputes burdening and ob-structing-commerce and the free flow of commerce.'°V THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action, in the form of posting of notices, designed to effectuate thepolicies of the Act.On the'basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :1Anieiican Federation of Industrial and Ordinary Insurance Agents ,UnionX23156, A. F. of L, Sumter, South Carolina, is a labor organization within themeaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section-7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.'SThus,itseemsstrange,that Jones and Cothran should have discharged the Greenbrothers simultaneously on Dlay 16 without receiving new instructions; that J B Littlewas to-be transferred on the same day that the Green N others were discharged ; thatCothran twice stated that J. T Green was discharged because of incompetency ; thatalthough the discharges were postponed once because of settlement negotiations, there-after they took 'place without any inquiry by Jones, Cothran, Jackson, or Duckworth asto the status of the negotiations._10Y.L R. B v Bank of America(C. C A '9), decided September 14, 1942, 11 L. R. R.--119 ;Hatter of John Hancock Mutual Life I,nsniance Company, etc,26 N L R B 1024,29 N L. R B. 246;Matter of SupremelibertyLateInsurance Company, etc,32 N L R. B 94;Hatter of Colonial LifeInsuranceCompany-of America, etc,42 N L R 'B 1177 INDUSTRIAL LIiFE AND HEALTH INSURANCE COMPANY4034.By itsdischarge of and refusalto reinstate II. D Green and J '1` Green, Jr.,-the respondent has not engaged in unfair labor practices within the meaning of.Section 8(3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions ,of law, the under-signed recommends that the Industrial Life and Health Insurance Company, kitsofficers, agents, successors,, and assigns, shall:1.Cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form,join, or assist labor oiganizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, as guaranteed in Section7 of t he Act.2Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places in its Sumter district office inSouth Carolina, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating: (I) that the respondentwill not engage in the conduct from which it has been recommended that it ceaseand desist in paragraph 1 of these recommendations ;(b)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewithIt is further recommended that the allegations of the complaint that therespondent has engaged in unfair labor practices by discharging and refusing toreinstate A. D. Green and J T. Green, Jr., be dismissed.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2, as amended, effective October 14,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations,^file with the Board, Shorehain Building, Washington,D C , an original and four copies, of a statement in writing; setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as it relies upon,together -with the original and four copies of a brief in support thereofAsfurther provided in said Section 33, should any party desire permission to argueorally- before"the Board, request theretor must be made in writing to the Boardwithin ten (10) days fi om, the date of the order transferring the case to theBoard.SAMUEL EDES,Trial Eaai4mer.-Dated November 10, 1942